NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1




               United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                       Submitted April 11, 2012*
                                        Decided April 17, 2012

                                                Before

                                 JOEL M. FLAUM, Circuit Judge

                                 DIANE P. WOOD, Circuit Judge

                                 JOHN DANIEL TINDER, Circuit Judge
          
No. 11‐3573

JOSEPH F. SOULIER,                                     Appeal from the United States District
     Plaintiff‐Appellant,                              Court for the Western District of Wisconsin. 

        v.                                             No. 10‐cv‐333‐wmc

H. CRAIG HAUKAAS,                                      William M. Conley,
      Defendant‐Appellee.                              Chief Judge.



                                              O R D E R

        Joseph Soulier sued H. Craig Haukaas, the district attorney in Bayfield County,



        *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐3573                                                                            Page 2

Wisconsin, under 42 U.S.C. § 1983. He alleges that Haukaas denied him due process by
agreeing to drop all charges only if Soulier pleaded no contest to one of them, left the
county for three years, and hid the plea agreement from the state judge. The district court
dismissed the suit on the ground that Haukaas was entitled to absolute prosecutorial
immunity. Because Haukaas functioned as a prosecutor when offering his plea deal, we
affirm the judgment of the district court. 

        Haukaas charged Soulier in October 2003 with battery in Bayfield County, and he
was released on bond pending trial. About a month later, Haukaas charged him with
disorderly conduct and criminal trespass to a dwelling. According to Soulier, Haukaas
offered to dismiss the battery charge, the disorderly conduct charge, and the criminal
trespass charge if Soulier pleaded no contest to the battery charge, left the court’s
jurisdiction before sentencing (which would violate the terms of his bond), remained
outside the county for three years, and kept the deal secret. Haukaas also allegedly
threatened to seek a long prison term for Soulier if he did not agree. Soulier agreed, pleaded
no contest to the battery charge, left the county, and did not appear at sentencing. Neither
Haukaas nor Soulier’s lawyer informed the court of their agreement for Soulier to leave the
county.

       According to Soulier, he contacted Haukaas two years later, while living outside of
Wisconsin, and asked if he could return to seek medical treatment in Bayfield County.
Haukaas responded that he could not return until three years had passed, but Soulier
returned anyway. Soulier was then arrested on outstanding warrants from his criminal
cases. Haukaas, however, moved to dismiss the outstanding criminal charges because
Soulier had “substantially complied” with the deal, and the court granted the motion.

        In 2007 Haukaas was charged with misconduct in public office and conspiracy to the
crime of bail jumping based on his alleged agreement with Soulier. At trial Haukaas denied
entering any extrajudicial agreement, and a jury acquitted him on both counts.
 
        Soulier then sued Haukaas for violating his right to due process by pressuring him
(with the threat of prolonged incarceration) to enter a secret agreement to plead no contest
to the battery charge, leave Wisconsin for three years, and mislead the state court. The
district court determined that the alleged threats and false statements by Haukaas were all
related to judicial proceedings. The court thus ruled that Haukaas was entitled to absolute
prosecutorial immunity and dismissed the case.

      On appeal Soulier argues that the district court erred by granting Haukaas
prosecutorial immunity because, he maintains, Haukaas was not acting as a prosecutor
when he told Soulier to leave the state, violate the conditions of his bond, and not to show
No. 11‐3573                                                                              Page 3

up for his remaining court dates. Instead, Soulier contends that Haukaas was improperly
playing judge and was thus not entitled to prosecutorial immunity.

        As the district court correctly noted, prosecutors are entitled to absolute immunity
from civil liability under § 1983 for prosecutorial functions such as the initiation and pursuit
of a criminal prosecution, the presentation of a state’s case at trial, and other conduct
intimately associated with the judicial phase of the criminal process. Buckley v. Fitzsimmons,
509 U.S. 259, 269–70 (1993). This functional approach “focuses on the conduct for which the
immunity is claimed, not on the harm that the conduct may have caused or the question
whether it was lawful.” Buckley, 509 U.S. at 271. When Haukaas allegedly agreed to drop the
remaining charges if Soulier pleaded no contest to battery, left the county, and kept the deal
secret, he was essentially plea bargaining, and that is a core prosecutorial function protected
by absolute immunity. Mendenhall v. Goldsmith, 59 F.3d 685, 691 (7th Cir. 1995). Although
Haukaas’s abuse of plea‐bargaining power, if true, was reprehensible, he is entitled to
immunity because plea bargaining is intimately associated with a prosecutorial function.
See Imbler v. Pachtman, 424 U.S. 409, 413, 427 (1976) (absolute immunity barred claim that
prosecutor knowingly used false testimony and suppressed material evidence at trial); Cady
v. Arenac Cnty. 574 F.3d 334, 340–41 (6th Cir. 2009) (absolute immunity bars § 1983 suits
arising out of even unquestionably illegal or improper conduct if the challenged action is
part of the normal duties of the prosecutor); Peay v. Ajello, 470 F.3d 65, 67–68 (2d Cir. 2006)
(absolute immunity barred claim that prosecutor conspired to fabricate evidence, withhold
exculpatory evidence, and intimidate defendant into accepting plea). And other means of
correcting injustice, such as the criminal prosecution Haukaas already faced as well as
professional discipline, are available to hold accountable prosecutors who abuse their
power. See Imbler, 424 U.S. at 428–29.

                                                                                     AFFIRMED.